DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 8/16/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 20-30 are newly added.  Claims 1-19 are canceled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-30 have been considered but are moot because of the new grounds of rejection applied to the new claims 20-30, and none of the prior grounds of rejection were specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional gear” recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22-27 are objected to because of the following informalities:  
In claim 22, line 2, “a compared” should be --  as compared  --;
In claim 22, line 3, “the assembly” should be --  the slipring assembly  --;
In claim 23, line “of carried by” should be --  carried by --;
In claim 23, line 4, “the assembly” should be --  the slipring assembly  --;
In claims 24, 25 and 26, line 3, “the assembly” should be --  the slipring assembly  --;
In each of claims 25-27, line 1, “spring assembly” should be --  slipring assembly   --; and
In claim 27, line 2, “the wear indicator track” should be --  the sliding track of said wear-indication track-brush pair  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Xaver (FR 2691848 A1) and Thompson (US 3,609,429).
As to claim 20, Sato shows (FIG. 1A and 2A) A slipring assembly comprising: 
a slipring module 1, a slipring brush block 4 and a wear indication circuit 6, 
the slipring module further comprising a plurality of sliding tracks 2, 
the slipring brush block 4 further comprising a plurality of sliding brushes 3 configured to slide on sliding tracks 2 from the plurality of sliding tracks 2, 
wherein at least one combination of a sliding track 2a with a respectively-corresponding sliding brush 3a is a wear-indication track-brush pair that is electrically connected to the wear-indication circuit 6 (para[0018],[0020],[0022],[0026],[0041]),
Sato does not show the sliding track of said wear-indication track-brush pair has a shorter lifetime than that of any remaining track from said plurality of sliding tracks.
Xaver shows (FIG. 3 and 4) a friction contact track 13 of the module 11 has a shorter lifetime than that of the friction contact tracks 13 of the module 11a (FIG. 3 and 4 described page 3:5-14, some friction contact tracks 13 wear out the fastest and are replaced page 2:11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato to have the sliding track 2a of said wear-indication track-brush pair has a shorter lifetime than that of any remaining track 2 from said plurality of sliding tracks 2 as taught by Xaver, for the advantageous benefit of the simplicity of the wear detection circuit as taught by Thompson (faster wearing brush B’’ connected to wear indication circuit L col.6:34-52; when a brush is sufficiently worn it requires replacement ending its lifetime col.1:13-15; only brush B’’ is connected to a single switch S col.6:36-45 and simplicity of warning circuit col.7:33-37).
As to claim 21/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for the sliding track of said wear-indication track-brush pair contains a structural feature that, in operation of the slipring assembly, causes a lifetime of said sliding track to be shorter than that of any other sliding track of the slipring assembly.
Xaver shows (FIG. 3 and 4) a friction contact track 13 of the module 11 contains a structural feature configured to cause a shorter lifetime of said at least one sliding track 13 as compared with that of any of remaining sliding tracks 13 from said plurality (structural feature is the location of the friction contact tracks 13 wear out the fastest and are replaced with respect to the other friction contact tracks 13 page 2:11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have the sliding track 2a of said wear-indication track-brush pair contains a structural feature that, in operation of the slipring assembly 1, causes a lifetime of said sliding track 2a to be shorter than that of any other sliding track 2 of the slipring assembly 1 as taught by Xaver, for the advantageous benefit of the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).
As to claim 22/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for the sliding track of said wear-indication track-brush pair is mechanically pre-worn a compared with any remaining sliding track of the assembly.
Sato teaches that an increased number of rotations of the sliding track 2a causes the sliding track 2a to be worn out (para[0026]:1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have the sliding track 2a of said wear-indication track-brush pair 2a,3a is mechanically pre-worn a compared with any remaining sliding track of the assembly as taught by Sato, for the advantageous benefits of shortening the life of the sliding track 2a of said wear-indication track-brush pair 2a,3a as taught by Sato (para[0026]:1-5) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).
As to claim 24/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for the sliding track of said wear-indication track-brush pair is configured to be under higher mechanical stress than any remaining sliding track of the assembly.
Xaver shows (FIG. 3 and 4) a friction contact track 13 of the module 11 undergoes the maximum stresses of friction and wears out the fastest (page 2:11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have the sliding track 2a of said wear-indication track-brush pair 2a,3a is configured to be under higher mechanical stress than any remaining sliding track of the assembly 1 as taught by Xaver, for the advantageous benefits of the sliding track 2a of said wear-indication track-brush pair 2a,3a wears out the fastest as taught by Xaver (page 2:11-17) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).
As to claim 28/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 and Sato further shows (FIG. 1A and 2A) the sliding track 2a of said wear-indication track-brush pair is configured to operate only as a wear-indicator track and not to transmit any other signal in operation of the slipring assembly (reference signal unit 5 and detection unit 6 are in a closed circuit and power or a signal from the outside cannot be transmitted via the circuit para [0041]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Xaver (FR 2691848 A1) and Thompson (US 3,609,429) and Smiley (US 2,949,592 A).
As to claim 23/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for the sliding track of said wear-indication track-brush pair includes at least one of (a) a first galvanic coating that is thinner than a second galvanic coating of carried by any remaining sliding track of the assembly and (b) the first galvanic coating made of a material different from a material of the second galvanic coating.
Smiley describes a thickness of a coating of metal on a track is chosen to determine the operating life of the track (thinner galvanic coating col.5:22-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have the sliding track 2a of said wear-indication track-brush pair (2a,3a) includes (a) a first galvanic coating that is thinner than a second galvanic coating of carried by any remaining sliding track of the assembly as taught by Smiley, for the advantageous benefits of a shorter lifetime of said at least one sliding track 2a as taught by Smiley (col.5:22-40) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Xaver (FR 2691848 A1) and Thompson (US 3,609,429) and Bayer (DE 102012218095 A1).
As to claim 25/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for the sliding track of said wear-indication track-brush pair is subjected to a higher current or a higher current density than that of any remaining sliding track of the assembly.
Bayer describes a high current density results in increased wear on a contact surface of a slip ring 4 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have the sliding track 2a of said wear-indication track-brush pair 2a,3a is subjected to a higher current or a higher current density than that of any remaining sliding track 2 of the assembly as taught by Bayer, for the advantageous benefits of increased wear of the sliding track 2a of said wear-indication track-brush pair 2a,3a as taught by Bayer (para[0023]) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Xaver (FR 2691848 A1) and Thompson (US 3,609,429) and Hopewell (WO 2010015359 A1).
As to claim 26/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for configured to rotate the sliding track of said wear-indication track-brush pair at a first speed higher than a second speed at which any remaining sliding track of the assembly is rotated by the assembly.
Hopewell the degree of mechanical wear of a slip-ring is proportional to the speed of rotation (page 1:26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have configured to rotate the sliding track 2a of said wear-indication track-brush pair 2a,3a at a first speed higher than a second speed at which any remaining sliding track 2 of the assembly is rotated by the assembly as taught by Hopewell, for the advantageous benefits of increased degree of mechanical wear of the sliding track 2a of said wear-indication track-brush pair 2a,3a as taught by Hopewell (page 1:26-32) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Xaver (FR 2691848 A1) and Thompson (US 3,609,429) and Hopewell (WO 2010015359 A1) and Bryant (US 1,703,719).
As to claim 27/26/20, Sato in view of Xaver, Thompson and Hopewell was discussed above with respect to claim 26 except for an additional gear configured to rotate the wear indicator track at said first speed.
Bryant shows (FIG. 2) slip rings 14-18 are driven by a gear 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver, Thompson and Hopewell to have an additional gear configured to rotate the wear indicator track 2a at said first speed as taught by Bryant, for the advantageous benefits of rotating the sliding track 2a of said wear-indication track-brush pair 2a,3a at the proper speed as taught by Bryant (page 2, col.1:34-48) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Xaver (FR 2691848 A1) and Thompson (US 3,609,429) and Witherspoon et al. (US 6,356,002 B1, hereinafter Witherspoon).
As to claim 29/20, Sato in view of Xaver and Thompson was discussed above with respect to claim 20 except for at least one of the following conditions is satisfied: (i) a contact between the sliding brush and the sliding track of the wear-indication track-brush pair is characterized by a contact pressure that is higher than that of a contact between any other sliding brush and a corresponding sliding track; and (ii) the sliding track of the wear-indication track-brush pair contains less lubricant than an amount of lubricant present on any other sliding track.
Witherspoon describes “the greater the quantity of lubricant present, the longer will be the life of the slip ring” (Col.7:60-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Xaver and Thompson to have (ii) the sliding track 2a of the wear-indication track-brush pair contains less lubricant than an amount of lubricant present on any other sliding track 2 as taught by Witherspoon, for the advantageous benefit of shortening the life of the sliding track 2a of the wear-indication track-brush pair as taught by Witherspoon (Col.7:60-61, the teaching is the less the quantity of lubricant, the shorter the life of the slip ring) and the simplicity of the wear detection circuit as taught by Thompson (simplicity of warning circuit col.7:33-37).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter of claim 30 is the inclusion of the limitations “the sliding track of said wear-indication track-brush pair has a shorter lifetime” of claim 20 and “the sliding brush of said wear-indication track-brush pair contains a structural feature that, in operation of the slipring assembly, causes a lifetime of said sliding brush to be shorter” of claim 30 which are not found together in, or suggested by, the prior art references in combination with the other elements recited in claim 20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gesemann (DE 3434627 A) describes the service life of a track depends on the layer thickness of the noble metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2834    


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832